DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
“a power management monitoring module configured to monitor one or more flight parameters of the helicopter” and “a power management command module configured to allocate power between the power system and the one or more tail rotor motors based on the one or more flight parameters of the helicopter” in claim 1 which correspond to ¶110 of the disclosure.
“a flight mode monitoring module configured to monitor a flight mode of the helicopter” and “the power management command module configured to allocate power between the power system and the one or more tail rotor motors based on the flight mode of the helicopter” in claim 2 which correspond to ¶111 of the disclosure.
“the flight mode monitoring module configured to detect whether the helicopter is in the forward flight mode,” “the power management command module is configured to allocate power from the generator to the one or more tail rotor motors when the helicopter is in the forward flight mode,” and “the power management command module is configured to allocate substantially zero power from the one or more batteries to the one or more tail rotor motors when the helicopter is in the forward flight mode” in claim 3 which correspond to ¶112 of the disclosure.
“the power management command module is configured to allocate power from the generator to the one or more batteries when the helicopter is in the forward flight mode, thereby recharging the one or more batteries” in claim 4 which correspond to ¶112 of the disclosure.
“the flight mode monitoring module configured to detect whether the helicopter is in the hover mode” and “the power management command module is configured to allocate power from the generator and the one or more batteries to the one or more tail rotor motors when the helicopter is in the hover mode” in claim 5 which corresponds to ¶112 of the disclosure.
“an airspeed monitoring module configured to monitor an airspeed of the helicopter” and “the power management command module configured to allocate power between the power system and the one or more tail rotor motors based on the airspeed of the helicopter” in claim 6 which corresponds to ¶113 of the disclosure.
“power management command module is configured to allocate power from the generator to the one or more tail rotor motors in response to the airspeed of the helicopter exceeding an airspeed threshold” and “the power management command module is configured to allocate substantially zero power from the one or more batteries to the one or more tail rotor motors in response to the airspeed of the helicopter exceeding the airspeed threshold” in claim 7 which corresponds to ¶113 of the disclosure.
“the power management command module is configured to allocate power from the generator to the one or more batteries in response to the airspeed of the helicopter exceeding the airspeed threshold, thereby recharging the one or more batteries” in claim 8 which corresponds to ¶113 of the disclosure.
“the power management command module is configured to allocate power from the generator and the one or more batteries to the one or more tail rotor motors in response to the airspeed of the helicopter being less than an airspeed threshold” in claim 9 which corresponds to ¶113 of the disclosure.
“a maneuver detection module configured to detect a maneuver being performed by the helicopter” and “the power management command module configured to allocate power between the power system and the one or more tail rotor motors based on the maneuver” in claim 10 which corresponds to ¶114 of the disclosure.
“the maneuver detection module is configured to detect a sideward flight maneuver” and “ the power management command module configured to allocate power from the generator and the one or more batteries to the one or more tail rotor motors in response to the maneuver detection module detecting the sideward flight maneuver” in claim 11 which corresponds to ¶114 of the disclosure.
“the maneuver detection module is configured to detect a high power climb maneuver” and “the power management command module configured to allocate power from the generator and the one or more batteries to the one or more tail rotor motors in response to the maneuver detection module detecting the high power climb maneuver” in claim 12 which corresponds to ¶114 of the disclosure.
“a flight condition monitoring module configured to monitor a flight condition during flight including a crosswind” and “the power management command module configured to allocate power from the generator and the one or more batteries to the one or more tail rotor motors in response to the crosswind exceeding a crosswind threshold” in claim 13 which corresponds to ¶115 of the disclosure.
“a power demand monitoring module to monitor a power demand of the one or more tail rotor motors” and “the power management command module configured to allocate power from the generator and the one or more batteries to the one or more tail rotor motors in response to the power demand of the one or more tail rotor motors exceeding a power demand threshold” in claim 14 which corresponds to ¶116 of the disclosure.
“a power management monitoring module configured to monitor one or more flight parameters of the rotorcraft” and “a power management command module configured to allocate power between the power system and the one or more tail rotor motors based on the one or more flight parameters of the rotorcraft” in claim 15 which corresponds to ¶110 of the disclosure.
“an emergency detection module to detect an emergency event including an engine loss event” and “the power management command module configured to allocate power from the one or more batteries to the electrical aircraft equipment in response to the emergency detection module detecting the engine loss event” in claim 17 which corresponds to ¶117 of the disclosure.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-17 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Regarding claim 1, claim 1 and “a power management monitoring module configured to monitor one or more flight parameters of the helicopter” and “a power management command module configured to allocate power between the power system and the one or more tail rotor motors based on the one or more flight parameters of the helicopter” corresponding to ¶110 fail to provide adequate written support because the specification is not sufficiently specific other than a re-iteration of the claimed function/language, and the general execution of the modules via a general purpose flight computer, but nothing more. As such, the examiner asserts due to the lack of sufficient written description, a skilled artisan would not be informed how to implement the invention as claimed and disclosed in a meaningful way. The examiner invite applicant to particularly point out what and where some examples of these various specific parameters are located in the specification as they relate and/or are directed to the elected invention as tied to the various modules, for further consideration regarding 112a. As such, the examiner asserts the claimed language in view of the specification is not satisfactory to amount to anything more than a general possession of a concept, not disclosed with sufficient detail. A question as to whether a specification provides an adequate written description may arise in the context of determining whether an original claim is described sufficiently (see, e.g., LizardTech, Inc. v. Earth Resource Mapping, Inc., 424 F.3d 1336, 1345, 76 USPQ2d 1724, 1733 (Fed. Cir. 2005); Enzo Biochem, 323 F.3d at 968, 63 USPQ2d at 1616 (Fed. Cir. 2002); Eli Lilly, 119 F.3d 1559, 43 USPQ2d 1398)).
Regarding claim 2, claim 2 and “a flight mode monitoring module configured to monitor a flight mode of the helicopter” and “the power management command module configured to allocate power between the power system and the one or more tail rotor motors based on the flight mode of the helicopter” corresponding to ¶111 fail to provide adequate written support because the specification is not sufficiently specific other than a re-iteration of the claimed function/language, and the general execution of the modules via a general purpose flight computer, but nothing more. As such, the examiner asserts due to the lack of sufficient written description, a skilled artisan would not be informed how to implement the invention as claimed and disclosed in a meaningful way. As such, the examiner asserts the claimed language in view of the specification is not satisfactory to amount to anything more than a general possession of a concept, not disclosed with sufficient detail. A question as to whether a specification provides an adequate written description may arise in the context of determining whether an original claim is described sufficiently (see, e.g., LizardTech, Inc. v. Earth Resource Mapping, Inc., 424 F.3d 1336, 1345, 76 USPQ2d 1724, 1733 (Fed. Cir. 2005); Enzo Biochem, 323 F.3d at 968, 63 USPQ2d at 1616 (Fed. Cir. 2002); Eli Lilly, 119 F.3d 1559, 43 USPQ2d 1398)).
Regarding claim 3, claim 3 and “the flight mode monitoring module configured to detect whether the helicopter is in the forward flight mode,” “the power management command module is configured to allocate power from the generator to the one or more tail rotor motors when the helicopter is in the forward flight mode,” and “the power management command module is configured to allocate substantially zero power from the one or more batteries to the one or more tail rotor motors when the helicopter is in the forward flight mode” corresponding to ¶112 fail to provide adequate written support because the specification is not sufficiently specific other than a re-iteration of the claimed function/language, and the general execution of the modules via a general purpose flight computer, but nothing more. As such, the examiner asserts due to the lack of sufficient written description, a skilled artisan would not be informed how to implement the invention as claimed and disclosed in a meaningful way. As such, the examiner asserts the claimed language in view of the specification is not satisfactory to amount to anything more than a general possession of a concept, not disclosed with sufficient detail. A question as to whether a specification provides an adequate written description may arise in the context of determining whether an original claim is described sufficiently (see, e.g., LizardTech, Inc. v. Earth Resource Mapping, Inc., 424 F.3d 1336, 1345, 76 USPQ2d 1724, 1733 (Fed. Cir. 2005); Enzo Biochem, 323 F.3d at 968, 63 USPQ2d at 1616 (Fed. Cir. 2002); Eli Lilly, 119 F.3d 1559, 43 USPQ2d 1398)).
Regarding claim 4, claim 4 and “the power management command module is configured to allocate power from the generator to the one or more batteries when the helicopter is in the forward flight mode, thereby recharging the one or more batteries” corresponding to ¶112 fail to provide adequate written support because the specification is not sufficiently specific other than a re-iteration of the claimed function/language, and the general execution of the modules via a general purpose flight computer, but nothing more. As such, the examiner asserts due to the lack of sufficient written description, a skilled artisan would not be informed how to implement the invention as claimed and disclosed in a meaningful way. As such, the examiner asserts the claimed language in view of the specification is not satisfactory to amount to anything more than a general possession of a concept, not disclosed with sufficient detail. A question as to whether a specification provides an adequate written description may arise in the context of determining whether an original claim is described sufficiently (see, e.g., LizardTech, Inc. v. Earth Resource Mapping, Inc., 424 F.3d 1336, 1345, 76 USPQ2d 1724, 1733 (Fed. Cir. 2005); Enzo Biochem, 323 F.3d at 968, 63 USPQ2d at 1616 (Fed. Cir. 2002); Eli Lilly, 119 F.3d 1559, 43 USPQ2d 1398)).
Regarding claim 5, claim 5 and “the flight mode monitoring module configured to detect whether the helicopter is in the hover mode” and “the power management command module is configured to allocate power from the generator and the one or more batteries to the one or more tail rotor motors when the helicopter is in the hover mode” corresponding to ¶112 fail to provide adequate written support because the specification is not sufficiently specific other than a re-iteration of the claimed function/language, and the general execution of the modules via a general purpose flight computer, but nothing more. As such, the examiner asserts due to the lack of sufficient written description, a skilled artisan would not be informed how to implement the invention as claimed and disclosed in a meaningful way. As such, the examiner asserts the claimed language in view of the specification is not satisfactory to amount to anything more than a general possession of a concept, not disclosed with sufficient detail. A question as to whether a specification provides an adequate written description may arise in the context of determining whether an original claim is described sufficiently (see, e.g., LizardTech, Inc. v. Earth Resource Mapping, Inc., 424 F.3d 1336, 1345, 76 USPQ2d 1724, 1733 (Fed. Cir. 2005); Enzo Biochem, 323 F.3d at 968, 63 USPQ2d at 1616 (Fed. Cir. 2002); Eli Lilly, 119 F.3d 1559, 43 USPQ2d 1398)).
Regarding claim 6, claim 6 and “an airspeed monitoring module configured to monitor an airspeed of the helicopter” and “the power management command module configured to allocate power between the power system and the one or more tail rotor motors based on the airspeed of the helicopter” corresponding to ¶113 fail to provide adequate written support because the specification is not sufficiently specific other than a re-iteration of the claimed function/language, and the general execution of the modules via a general purpose flight computer, but nothing more. As such, the examiner asserts due to the lack of sufficient written description, a skilled artisan would not be informed how to implement the invention as claimed and disclosed in a meaningful way. As such, the examiner asserts the claimed language in view of the specification is not satisfactory to amount to anything more than a general possession of a concept, not disclosed with sufficient detail. A question as to whether a specification provides an adequate written description may arise in the context of determining whether an original claim is described sufficiently (see, e.g., LizardTech, Inc. v. Earth Resource Mapping, Inc., 424 F.3d 1336, 1345, 76 USPQ2d 1724, 1733 (Fed. Cir. 2005); Enzo Biochem, 323 F.3d at 968, 63 USPQ2d at 1616 (Fed. Cir. 2002); Eli Lilly, 119 F.3d 1559, 43 USPQ2d 1398)).
Regarding claim 7, claim 7 and “power management command module is configured to allocate power from the generator to the one or more tail rotor motors in response to the airspeed of the helicopter exceeding an airspeed threshold” and “the power management command module is configured to allocate substantially zero power from the one or more batteries to the one or more tail rotor motors in response to the airspeed of the helicopter exceeding the airspeed threshold” corresponding to ¶113 fail to provide adequate written support because the specification is not sufficiently specific other than a re-iteration of the claimed function/language, and the general execution of the modules via a general purpose flight computer, but nothing more. As such, the examiner asserts due to the lack of sufficient written description, a skilled artisan would not be informed how to implement the invention as claimed and disclosed in a meaningful way. As such, the examiner asserts the claimed language in view of the specification is not satisfactory to amount to anything more than a general possession of a concept, not disclosed with sufficient detail. A question as to whether a specification provides an adequate written description may arise in the context of determining whether an original claim is described sufficiently (see, e.g., LizardTech, Inc. v. Earth Resource Mapping, Inc., 424 F.3d 1336, 1345, 76 USPQ2d 1724, 1733 (Fed. Cir. 2005); Enzo Biochem, 323 F.3d at 968, 63 USPQ2d at 1616 (Fed. Cir. 2002); Eli Lilly, 119 F.3d 1559, 43 USPQ2d 1398)).
Regarding claim 8, claim 8 and “the power management command module is configured to allocate power from the generator to the one or more batteries in response to the airspeed of the helicopter exceeding the airspeed threshold, thereby recharging the one or more batteries” corresponding to ¶113 fail to provide adequate written support because the specification is not sufficiently specific other than a re-iteration of the claimed function/language, and the general execution of the modules via a general purpose flight computer, but nothing more. As such, the examiner asserts due to the lack of sufficient written description, a skilled artisan would not be informed how to implement the invention as claimed and disclosed in a meaningful way. As such, the examiner asserts the claimed language in view of the specification is not satisfactory to amount to anything more than a general possession of a concept, not disclosed with sufficient detail. A question as to whether a specification provides an adequate written description may arise in the context of determining whether an original claim is described sufficiently (see, e.g., LizardTech, Inc. v. Earth Resource Mapping, Inc., 424 F.3d 1336, 1345, 76 USPQ2d 1724, 1733 (Fed. Cir. 2005); Enzo Biochem, 323 F.3d at 968, 63 USPQ2d at 1616 (Fed. Cir. 2002); Eli Lilly, 119 F.3d 1559, 43 USPQ2d 1398)).
Regarding claim 9, claim 9 and “the power management command module is configured to allocate power from the generator and the one or more batteries to the one or more tail rotor motors in response to the airspeed of the helicopter being less than an airspeed threshold” corresponding to ¶113 fail to provide adequate written support because the specification is not sufficiently specific other than a re-iteration of the claimed function/language, and the general execution of the modules via a general purpose flight computer, but nothing more. As such, the examiner asserts due to the lack of sufficient written description, a skilled artisan would not be informed how to implement the invention as claimed and disclosed in a meaningful way. As such, the examiner asserts the claimed language in view of the specification is not satisfactory to amount to anything more than a general possession of a concept, not disclosed with sufficient detail. A question as to whether a specification provides an adequate written description may arise in the context of determining whether an original claim is described sufficiently (see, e.g., LizardTech, Inc. v. Earth Resource Mapping, Inc., 424 F.3d 1336, 1345, 76 USPQ2d 1724, 1733 (Fed. Cir. 2005); Enzo Biochem, 323 F.3d at 968, 63 USPQ2d at 1616 (Fed. Cir. 2002); Eli Lilly, 119 F.3d 1559, 43 USPQ2d 1398)).
Regarding claim 10, claim 10 and “a maneuver detection module configured to detect a maneuver being performed by the helicopter” and “the power management command module configured to allocate power between the power system and the one or more tail rotor motors based on the maneuver” corresponding to ¶114 fail to provide adequate written support because the specification is not sufficiently specific other than a re-iteration of the claimed function/language, and the general execution of the modules via a general purpose flight computer, but nothing more. As such, the examiner asserts due to the lack of sufficient written description, a skilled artisan would not be informed how to implement the invention as claimed and disclosed in a meaningful way. As such, the examiner asserts the claimed language in view of the specification is not satisfactory to amount to anything more than a general possession of a concept, not disclosed with sufficient detail. A question as to whether a specification provides an adequate written description may arise in the context of determining whether an original claim is described sufficiently (see, e.g., LizardTech, Inc. v. Earth Resource Mapping, Inc., 424 F.3d 1336, 1345, 76 USPQ2d 1724, 1733 (Fed. Cir. 2005); Enzo Biochem, 323 F.3d at 968, 63 USPQ2d at 1616 (Fed. Cir. 2002); Eli Lilly, 119 F.3d 1559, 43 USPQ2d 1398)).
Regarding claim 11, claim 11 and “a maneuver detection module configured to detect a maneuver being performed by the helicopter” and “the power management command module configured to allocate power between the power system and the one or more tail rotor motors based on the maneuver” corresponding to ¶114 fail to provide adequate written support because the specification is not sufficiently specific other than a re-iteration of the claimed function/language, and the general execution of the modules via a general purpose flight computer, but nothing more. As such, the examiner asserts due to the lack of sufficient written description, a skilled artisan would not be informed how to implement the invention as claimed and disclosed in a meaningful way. As such, the examiner asserts the claimed language in view of the specification is not satisfactory to amount to anything more than a general possession of a concept, not disclosed with sufficient detail. A question as to whether a specification provides an adequate written description may arise in the context of determining whether an original claim is described sufficiently (see, e.g., LizardTech, Inc. v. Earth Resource Mapping, Inc., 424 F.3d 1336, 1345, 76 USPQ2d 1724, 1733 (Fed. Cir. 2005); Enzo Biochem, 323 F.3d at 968, 63 USPQ2d at 1616 (Fed. Cir. 2002); Eli Lilly, 119 F.3d 1559, 43 USPQ2d 1398)).
Regarding claim 12, claim 12 and “the maneuver detection module is configured to detect a high power climb maneuver” and “the power management command module configured to allocate power from the generator and the one or more batteries to the one or more tail rotor motors in response to the maneuver detection module detecting the high power climb maneuver” corresponding to ¶114 fail to provide adequate written support because the specification is not sufficiently specific other than a re-iteration of the claimed function/language, and the general execution of the modules via a general purpose flight computer, but nothing more. As such, the examiner asserts due to the lack of sufficient written description, a skilled artisan would not be informed how to implement the invention as claimed and disclosed in a meaningful way. As such, the examiner asserts the claimed language in view of the specification is not satisfactory to amount to anything more than a general possession of a concept, not disclosed with sufficient detail. A question as to whether a specification provides an adequate written description may arise in the context of determining whether an original claim is described sufficiently (see, e.g., LizardTech, Inc. v. Earth Resource Mapping, Inc., 424 F.3d 1336, 1345, 76 USPQ2d 1724, 1733 (Fed. Cir. 2005); Enzo Biochem, 323 F.3d at 968, 63 USPQ2d at 1616 (Fed. Cir. 2002); Eli Lilly, 119 F.3d 1559, 43 USPQ2d 1398)).
Regarding claim 13, claim 13 and “a flight condition monitoring module configured to monitor a flight condition during flight including a crosswind” and “the power management command module configured to allocate power from the generator and the one or more batteries to the one or more tail rotor motors in response to the crosswind exceeding a crosswind threshold” corresponding to ¶115 fail to provide adequate written support because the specification is not sufficiently specific other than a re-iteration of the claimed function/language, and the general execution of the modules via a general purpose flight computer, but nothing more. As such, the examiner asserts due to the lack of sufficient written description, a skilled artisan would not be informed how to implement the invention as claimed and disclosed in a meaningful way. As such, the examiner asserts the claimed language in view of the specification is not satisfactory to amount to anything more than a general possession of a concept, not disclosed with sufficient detail. A question as to whether a specification provides an adequate written description may arise in the context of determining whether an original claim is described sufficiently (see, e.g., LizardTech, Inc. v. Earth Resource Mapping, Inc., 424 F.3d 1336, 1345, 76 USPQ2d 1724, 1733 (Fed. Cir. 2005); Enzo Biochem, 323 F.3d at 968, 63 USPQ2d at 1616 (Fed. Cir. 2002); Eli Lilly, 119 F.3d 1559, 43 USPQ2d 1398)).
Regarding claim 14, claim 14 and “a power demand monitoring module to monitor a power demand of the one or more tail rotor motors” and “the power management command module configured to allocate power from the generator and the one or more batteries to the one or more tail rotor motors in response to the power demand of the one or more tail rotor motors exceeding a power demand threshold” corresponding to ¶116 fail to provide adequate written support because the specification is not sufficiently specific other than a re-iteration of the claimed function/language, and the general execution of the modules via a general purpose flight computer, but nothing more. As such, the examiner asserts due to the lack of sufficient written description, a skilled artisan would not be informed how to implement the invention as claimed and disclosed in a meaningful way. As such, the examiner asserts the claimed language in view of the specification is not satisfactory to amount to anything more than a general possession of a concept, not disclosed with sufficient detail. A question as to whether a specification provides an adequate written description may arise in the context of determining whether an original claim is described sufficiently (see, e.g., LizardTech, Inc. v. Earth Resource Mapping, Inc., 424 F.3d 1336, 1345, 76 USPQ2d 1724, 1733 (Fed. Cir. 2005); Enzo Biochem, 323 F.3d at 968, 63 USPQ2d at 1616 (Fed. Cir. 2002); Eli Lilly, 119 F.3d 1559, 43 USPQ2d 1398)).
Regarding claim 15, claim 15 and “a power management monitoring module configured to monitor one or more flight parameters of the rotorcraft” and “a power management command module configured to allocate power between the power system and the one or more tail rotor motors based on the one or more flight parameters of the rotorcraft” corresponding to ¶110 fail to provide adequate written support because the specification is not sufficiently specific other than a re-iteration of the claimed function/language, and the general execution of the modules via a general purpose flight computer, but nothing more. As such, the examiner asserts due to the lack of sufficient written description, a skilled artisan would not be informed how to implement the invention as claimed and disclosed in a meaningful way. As such, the examiner asserts the claimed language in view of the specification is not satisfactory to amount to anything more than a general possession of a concept, not disclosed with sufficient detail. A question as to whether a specification provides an adequate written description may arise in the context of determining whether an original claim is described sufficiently (see, e.g., LizardTech, Inc. v. Earth Resource Mapping, Inc., 424 F.3d 1336, 1345, 76 USPQ2d 1724, 1733 (Fed. Cir. 2005); Enzo Biochem, 323 F.3d at 968, 63 USPQ2d at 1616 (Fed. Cir. 2002); Eli Lilly, 119 F.3d 1559, 43 USPQ2d 1398)).
Regarding claim 17, claim 17 and “an emergency detection module to detect an emergency event including an engine loss event” and “the power management command module configured to allocate power from the one or more batteries to the electrical aircraft equipment in response to the emergency detection module detecting the engine loss event” corresponding to ¶117 fail to provide adequate written support because the specification is not sufficiently specific other than a re-iteration of the claimed function/language, and the general execution of the modules via a general purpose flight computer, but nothing more. As such, the examiner asserts due to the lack of sufficient written description, a skilled artisan would not be informed how to implement the invention as claimed and disclosed in a meaningful way. As such, the examiner asserts the claimed language in view of the specification is not satisfactory to amount to anything more than a general possession of a concept, not disclosed with sufficient detail. A question as to whether a specification provides an adequate written description may arise in the context of determining whether an original claim is described sufficiently (see, e.g., LizardTech, Inc. v. Earth Resource Mapping, Inc., 424 F.3d 1336, 1345, 76 USPQ2d 1724, 1733 (Fed. Cir. 2005); Enzo Biochem, 323 F.3d at 968, 63 USPQ2d at 1616 (Fed. Cir. 2002); Eli Lilly, 119 F.3d 1559, 43 USPQ2d 1398)).

Claim 16 is rejected for being dependent on a rejected base claim.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-17 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, the claim limitations “a power management monitoring module configured to monitor one or more flight parameters of the helicopter” and “a power management command module configured to allocate power between the power system and the one or more tail rotor motors based on the one or more flight parameters of the helicopter” invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. The former limitation is best described by ¶110 which states “Power management system 532 includes a power distribution unit 534, which may be a standalone unit separate from the flight control computer of rotorcraft 500. In other embodiments, power distribution unit 534 including power management module 536 may be implemented by the flight control computer of rotorcraft 500. Power management module 536 includes power management monitoring module 538, which monitors one or more flight parameters of rotorcraft 500” but provides no details as to how this is accomplished.  The latter limitation seems to corelate to ¶110 which states “Power management monitoring module 538 works in conjunction with power management command module 540, which allocates power between power system 522 and tail rotor motors 512a, 514a, 516a, 518a based on the one or more flight parameters of rotorcraft 500 monitored by power management monitoring module 538.” The disclosures corresponding to both of these limitations only provides a restatement of the function and the intended outcome of the function and does not disclose the necessary corresponding structure. Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph. See MPEP 2181 II B.
Regarding claim 2, the claim limitations “a flight mode monitoring module configured to monitor a flight mode of the helicopter” and “the power management command module configured to allocate power between the power system and the one or more tail rotor motors based on the flight mode of the helicopter” invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. These limitations are best described by ¶111 of the disclosure. The disclosures corresponding to both of these limitations only provides a restatement of the function and the intended outcome of the function and does not disclose the necessary corresponding structure. Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph. See MPEP 2181 II B.
Regarding claim 3, the claim limitations “the flight mode monitoring module configured to detect whether the helicopter is in the forward flight mode,” “the power management command module is configured to allocate power from the generator to the one or more tail rotor motors when the helicopter is in the forward flight mode,” and “the power management command module is configured to allocate substantially zero power from the one or more batteries to the one or more tail rotor motors when the helicopter is in the forward flight mode” invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. These limitation(s) is/are described by ¶112 of the disclosure. The disclosures corresponding to these limitations only provides a restatement of the function and the intended outcome of the function and does not disclose the necessary corresponding structure. Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph. See MPEP 2181 II B.
Regarding claim 4, the claim limitations “the power management command module is configured to allocate power from the generator to the one or more batteries when the helicopter is in the forward flight mode, thereby recharging the one or more batteries” invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. These limitation(s) is/are described by ¶112 of the disclosure. The disclosure corresponding to these limitations only provides a restatement of the function and the intended outcome of the function and does not disclose the necessary corresponding structure. Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph. See MPEP 2181 II B.
Regarding claim 5, the claim limitations “the flight mode monitoring module configured to detect whether the helicopter is in the hover mode” and “the power management command module is configured to allocate power from the generator and the one or more batteries to the one or more tail rotor motors when the helicopter is in the hover mode” invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. These limitation(s) is/are described by ¶112 of the disclosure. The disclosure corresponding to these limitations only provides a restatement of the function and the intended outcome of the function and does not disclose the necessary corresponding structure. Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph. See MPEP 2181 II B.
Regarding claim 6, the claim limitations “an airspeed monitoring module configured to monitor an airspeed of the helicopter” and “the power management command module configured to allocate power between the power system and the one or more tail rotor motors based on the airspeed of the helicopter” invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. These limitation(s) is/are described by ¶113 of the disclosure. The disclosure corresponding to these limitations only provides a restatement of the function and the intended outcome of the function and does not disclose the necessary corresponding structure. Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph. See MPEP 2181 II B.
Regarding claim 7, the claim limitations “power management command module is configured to allocate power from the generator to the one or more tail rotor motors in response to the airspeed of the helicopter exceeding an airspeed threshold” and “the power management command module is configured to allocate substantially zero power from the one or more batteries to the one or more tail rotor motors in response to the airspeed of the helicopter exceeding the airspeed threshold” invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. These limitation(s) is/are described by ¶113 of the disclosure. The disclosure corresponding to these limitations only provides a restatement of the function and the intended outcome of the function and does not disclose the necessary corresponding structure. Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph. See MPEP 2181 II B.
Regarding claim 8, the claim limitations “the power management command module is configured to allocate power from the generator to the one or more batteries in response to the airspeed of the helicopter exceeding the airspeed threshold, thereby recharging the one or more batteries” invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. These limitation(s) is/are described by ¶113 of the disclosure. The disclosure corresponding to this limitation only provides a restatement of the function and the intended outcome of the function and does not disclose the necessary corresponding structure. Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph. See MPEP 2181 II B.
Regarding claim 9, the claim limitations “the power management command module is configured to allocate power from the generator and the one or more batteries to the one or more tail rotor motors in response to the airspeed of the helicopter being less than an airspeed threshold” invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. These limitation(s) is/are described by ¶113 of the disclosure. The disclosure corresponding to these limitations only provides a restatement of the function and the intended outcome of the function and does not disclose the necessary corresponding structure. Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph. See MPEP 2181 II B.
Regarding claim 10, the claim limitations “a maneuver detection module configured to detect a maneuver being performed by the helicopter” and “the power management command module configured to allocate power between the power system and the one or more tail rotor motors based on the maneuver” invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. These limitation(s) is/are described by ¶114 of the disclosure. The disclosure corresponding to these limitations only provides a restatement of the function and the intended outcome of the function and does not disclose the necessary corresponding structure. Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph. See MPEP 2181 II B.
Regarding claim 11, the claim limitations “a maneuver detection module configured to detect a maneuver being performed by the helicopter” and “the power management command module configured to allocate power between the power system and the one or more tail rotor motors based on the maneuver” invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. These limitation(s) is/are described by ¶114 of the disclosure. The disclosures corresponding to both of these limitations only provides a restatement of the function and the intended outcome of the function and does not disclose the necessary corresponding structure. Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph. See MPEP 2181 II B.
Regarding claim 12, the claim limitations “the maneuver detection module is configured to detect a high power climb maneuver” and “the power management command module configured to allocate power from the generator and the one or more batteries to the one or more tail rotor motors in response to the maneuver detection module detecting the high power climb maneuver” invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. These limitation(s) is/are described by ¶114 of the disclosure. The disclosure corresponding to these limitations only provides a restatement of the function and the intended outcome of the function and does not disclose the necessary corresponding structure. Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph. See MPEP 2181 II B.
Regarding claim 13, the claim limitations “a flight condition monitoring module configured to monitor a flight condition during flight including a crosswind” and “the power management command module configured to allocate power from the generator and the one or more batteries to the one or more tail rotor motors in response to the crosswind exceeding a crosswind threshold” invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. These limitation(s) is/are described by ¶115 of the disclosure. The disclosures corresponding to both of these limitations only provides a restatement of the function and the intended outcome of the function and does not disclose the necessary corresponding structure. Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph. See MPEP 2181 II B.
Regarding claim 14, the claim limitations “a power demand monitoring module to monitor a power demand of the one or more tail rotor motors” and “the power management command module configured to allocate power from the generator and the one or more batteries to the one or more tail rotor motors in response to the power demand of the one or more tail rotor motors exceeding a power demand threshold” invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. These limitation(s) is/are described by ¶116 of the disclosure. The disclosures corresponding to both of these limitations only provides a restatement of the function and the intended outcome of the function and does not disclose the necessary corresponding structure. Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph. See MPEP 2181 II B.
Regarding claim 15, the claim limitations “a power management monitoring module configured to monitor one or more flight parameters of the rotorcraft” and “a power management command module configured to allocate power between the power system and the one or more tail rotor motors based on the one or more flight parameters of the rotorcraft” invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. These limitation(s) is/are described by ¶110 of the disclosure. The disclosures corresponding to both of these limitations only provides a restatement of the function and the intended outcome of the function and does not disclose the necessary corresponding structure. Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph. See MPEP 2181 II B.
Regarding claim 17, the claim limitations “an emergency detection module to detect an emergency event including an engine loss event” and “the power management command module configured to allocate power from the one or more batteries to the electrical aircraft equipment in response to the emergency detection module detecting the engine loss event” invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. These limitation(s) is/are described by ¶117 of the disclosure. The disclosures corresponding to both of these limitations only provides a restatement of the function and the intended outcome of the function and does not disclose the necessary corresponding structure. Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph. See MPEP 2181 II B.

Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.

Claim 16 is also rejected for being dependent on a rejected base claim.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1-2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Battin (US 20180319283 A1) in view of Miller (US 10633104 B2) .

Regarding claim 1, Battin teaches an electrically distributed yaw control system for a helicopter having a tailboom (Battin, figure 1, item 106, tailboom) and a power system including a generator (Battin, figure 2, item 204, fuel cell) and one or more batteries (Battin, figure 2, item 208, battery), the electrically distributed yaw control system comprising:
one or more tail rotors rotatably coupled to the tailboom (Battin, figure 2, item 112, tail rotor attached to tailboom), the one or more tail rotors each including a motor (Battin, figure 3, items 112 and 116, tail rotor with motor); and
a power distribution unit comprising:
a power management monitoring module (Battin, figure 2, item 206, power management unit); and
a power management command module configured to allocate power between the power system and the one or more tail rotor motors (Battin ¶12, power management unit is configured to allocate power to motors, including the tail rotor), except:
wherein the power management monitoring module is configured to monitor one or more flight parameters of the rotorcraft; and
the power management command module configured to allocate power based on the one or more flight parameters of the rotorcraft.

Miller teaches a hybrid propulsion system for an aircraft including:
a power management monitoring module (Miller, figure 6 item 72, controller) configured to monitor one or more flight parameters of the aircraft (Miller, abstract and ¶28, flight parameters are monitored to determine phase of flight); and
a power management command module configured to allocate power between the power system and the one or more systems based on the one or more flight parameters of the aircraft (Miller, abstract, propulsion system is operated in electric charge or discharge mode depending on flight phase of aircraft).
	Battin and Miller are both considered analogous art as they are both in the same field of aircraft design. It would have been obvious before the effective filing date of the application for one of ordinary skill in the art to modify the invention of Battin with the method of monitoring flight parameters and allocating power based on monitored flight parameters of Miller in order to reduce engine power draw during certain operations (Miller, ¶3).

Regarding claim 2, Battin as modified by Miller teaches the electrically distributed yaw control system as recited in claim 1 wherein the power management monitoring module further comprises a flight mode monitoring module configured to monitor a flight mode of the helicopter (Miller, abstract, phase of flight detected), the power management command module configured to allocate power between the power system and the one or more tail rotor motors (Battin, ¶12, power management unit is configured to allocate power to motors, including the tail rotor) based on the flight mode of the helicopter (Miller, abstract, propulsion system is operated in electric charge or discharge mode depending on flight phase of aircraft).

Claim(s) 3-5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Battin (US 20180319283 A1) in view of Miller (US 10633104 B2) as applied to claim 2 above, and further in view of Mercer (US 20140027564 A1).

Regarding claim 3, Battin as modified by Miller teaches the electrically distributed yaw control system as recited in claim 2, wherein the helicopter has a forward flight mode (Bettin, figure 1, item 100, helicopter capable of forward flight), and 
wherein the power management command module is configured to allocate substantially zero power from the one or more batteries to the one or more tail rotor motors (Battin, ¶12, in operation, all energy may be supplied by fuel cells), except:
wherein the flight mode monitoring module is configured to detect whether the helicopter is in the forward flight mode,
wherein, the power management command module is configured to allocate power from the generator to the one or more tail rotor motors when the helicopter is in the forward flight mode, and 
wherein the power management command module is configured to allocate substantially zero power from the one or more batteries to the one or more tail rotor motors when the helicopter is in the forward flight mode.

In order to implement the invention of Battin it would be obvious for one of ordinary skill in the art before the effective filing date of the invention to allocate power from the generator to the one or more tail rotor motors when the helicopter is in the forward flight mode and to allocate substantially zero power from the one or more batteries to the one or more tail rotor motors when the helicopter is in the forward flight mode as a forward flight mode would be one of the cases not requiring excess power than produced by the generator which would be supplied by the battery of Battin (Battin, ¶12).

Mercer teaches wherein a flight mode monitoring module configured to detect whether the helicopter is in the forward flight mode(Mercer, ¶11, detects forward flight).
	Battin as modified by Miller and Mercer are both considered analogous art as they are both in the same field of aircraft design. It would have been obvious before the effective filing date of the application for one of ordinary skill in the art to modify the controller of Battin as modified by Miller with the flight mode monitoring module of Mercer in order to enable power distribution to be determined using flight modes (Miller, abstact).

Regarding claim 4, Battin as modified by Miller and Mercer teaches the electrically distributed yaw control system as recited in claim 3 wherein the power management command module is configured to allocate power from the generator to the one or more batteries when the helicopter is in the forward flight mode, thereby recharging the one or more batteries (Miller, abstract, propulsion system is operated in electric charge mode depending on flight phase of aircraft).

Regarding claim 5, Battin as modified by Miller teaches the electrically distributed yaw control system as recited in claim 2 wherein the helicopter has a hover mode,
wherein, the power management command module is configured to allocate power from the generator and the one or more batteries to the one or more tail rotor motors (Miller, abstract, propulsion system is operated in electric discharge mode depending on flight phase of aircraft), except:
the flight mode monitoring module configured to detect whether the helicopter is in the hover mode (Mercer, ¶13, detects hover).

In order to implement the invention of Miller it would be obvious for one of ordinary skill in the art before the effective filing date of the invention to use batteries to supplement engine power when in hover flight mode in order to reduce the power requirement for the engine (Miller, abstract).

Claim(s) 6-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Battin (US 20180319283 A1) in view of Miller (US 10633104 B2) as applied to claim 1 above, and further in view of McCollough (US 8882024 B1).

Regarding claim 6, Battin as modified by Miller teaches the electrically distributed yaw control system as recited in claim 1, wherein the power management command module configured to allocate power between the power system and the one or more tail rotor motors (), except:
wherein the power management monitoring module further comprises an airspeed monitoring module configured to monitor an airspeed of the helicopter, the power management command module configured to allocate power between the power system and the one or more tail rotor motors based on the airspeed of the helicopter.

McCollough teaches a helicopter with a tail rotor and a rudder, wherein anti torque motor configured to monitor an airspeed of the helicopter (McCollough, ¶57, anti torque engine may change mode of operation when airspeed exceeds threshold), the power management command module configured to allocate power between the power system and the one or more tail rotor motors based on the airspeed of the helicopter (McCollough, ¶57, when airspeed is high, tail rotor torque is minimized, changing power consumption).
	Battin as modified by Miller and McCollough are both considered analogous art as they are both in the same field of aircraft design. It would have been obvious before the effective filing date of the application for one of ordinary skill in the art to modify the power management module of Battin as modified by Miller to monitor the airspeed and control the tail rotor in response of McCollough in order to control yaw (McCollough, ¶57).

Regarding claim 7, Battin as modified by Miller and McCollough teaches the electrically distributed yaw control system as recited in claim 6 wherein the power management command module is configured to allocate power from the generator to the one or more tail rotor motors (Miller, abstract, propulsion system is operated in electric discharge mode depending on flight phase of aircraft) in response to the airspeed of the helicopter exceeding an airspeed threshold (McCollough, ¶57, anti torque engine may change mode of operation when airspeed exceeds threshold); and
wherein, the power management command module is configured to allocate power from the one or more batteries to the one or more tail rotor motors in response to the airspeed of the helicopter exceeding the airspeed threshold (McCollough, ¶57, tail rotor torque is minimized when airspeed is greater than specified value), except:
wherein the power management command module is configured to allocate substantially zero power

In order to implement the invention of McCollough it would be obvious for one of ordinary skill in the art before the effective filing date of the invention allocate substantially zero power from the one or more batteries to the one or more tail rotor motors as minimizing rotor torque as suggested in ¶57 of McCollough would require no power be allocated to the tail rotor.

Regarding claim 8, Battin as modified by Miller and McCollough teaches the electrically distributed yaw control system as recited in claim 7 wherein the power management command module is configured to allocate power from the generator to the one or more batteries (Miller, abstract, propulsion system is operated in electric charge mode depending on flight phase of aircraft), in response to the airspeed of the helicopter exceeding the airspeed threshold (McCollough, ¶57, anti torque engine may change mode of operation when airspeed exceeds threshold), thereby recharging the one or more batteries (Miller, abstract, propulsion system is operated in electric mode depending on flight phase of aircraft).

Regarding claim 9, Battin as modified by Miller and McCollough teaches the electrically distributed yaw control system as recited in claim 6 wherein the power management command module is configured to allocate power from the generator and the one or more batteries to the one or more tail rotor motors (Miller, abstract, propulsion system is operated in electric discharge mode depending on flight phase of aircraft) in response to the airspeed of the helicopter being less than an airspeed threshold (McCollough, ¶54, tail rotor powered to control yaw when less than an airspeed threshold).

Claim(s) 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Battin (US 20180319283 A1) in view of Miller (US 10633104 B2) as applied to claim 1 above, and further in view of Moura (WO 2017050893 A1).
Regarding claim 10, Battin as modified by Miller teaches the electrically distributed yaw control system as recited in claim 1, except:
wherein the power management monitoring module further comprises a maneuver detection module configured to detect a maneuver being performed by the helicopter, the power management command module configured to allocate power between the power system and the one or more tail rotor motors based on the maneuver.

Moura teaches a maneuver detection module configured to detect a maneuver being performed by the helicopter (Moura, col 3 line 25-col 4 line 5), 
	Battin as modified by Miller and Moura are both considered analogous art as they are both in the same field of aircraft design. It would have been obvious before the effective filing date of the application for one of ordinary skill in the art to modify the power management monitoring module of Battin as modified by Miller with the maneuver detection module of Moura in order to identify hazardous maneuvers (Moura, col 3 lines 25-29).

In order to implement the power management system of Miller, it would have been obvious before the effective filing date of the application for one of ordinary skill in the art to modify the power management command module configured to allocate power between the power system and the one or more tail rotor motors to allocate power based on the maneuver as different phases of flight comprise different maneuvers requiring different power requirements.

Claim(s) 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Battin (US 20180319283 A1) in view of Miller (US 10633104 B2) and Moura (WO 2017050893 A1) as applied to claim 10 above, and further in view of Lee (US 20190337607 A1).
Regarding claim 11, Battin as modified by Miller and Moura teaches the electrically distributed yaw control system as recited in claim 10, wherein the power management command module configured to allocate power from the generator and the one or more batteries to the one or more tail rotor motors (Miller, abstract, propulsion system is operated in discharge mode depending on flight phase of aircraft), except:
wherein the maneuver detection module is configured to detect a sideward flight maneuver, in response to the maneuver detection module detecting the sideward flight maneuver.
Lee teaches a rotorcraft configured to detect a sideward flight maneuver (Lee, ¶175, controller detects sideward flight command).

	Battin as modified by Miller and Lee are both considered analogous art as they are both in the same field of aircraft design. It would have been obvious before the effective filing date of the application for one of ordinary skill in the art to modify the invention of Battin as modified by Miller to detect sideward flight of Lee in order to detect hazardous flight conditions.

In order to implement the power management system of Miller, it would have been obvious before the effective filing date of the application for one of ordinary skill in the art to modify the power management command module configured to allocate power between the power system and the one or more tail rotor motors to allocate power in response to the maneuver detection module detecting the sideward flight maneuver as different phases of flight comprise different maneuvers requiring different power requirements.

Claim(s) 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Battin (US 20180319283 A1) in view of Miller (US 10633104 B2) and Moura (WO 2017050893 A1) as applied to claim 10 above, and further in view of Rowe (US 20100286860 A1).

Regarding claim 12, Battin as modified by Miller and Moura teaches the electrically distributed yaw control system as recited in claim 10 , the power management command module configured to allocate power from the generator and the one or more batteries to the one or more tail rotor motors (Miller, abstract, propulsion system is operated in discharge mode depending on flight phase of aircraft), except:
wherein the maneuver detection module is configured to detect a high power climb maneuver
the power management command module configured to allocate power in response to the maneuver detection module detecting the high power climb maneuver

Rowe teaches the detection of a high power climb (Rowe, ¶21, module includes a vertical rate of climb sensor for detecting the rate of climb of the aircraft).
	Battin as modified by Miller and Moura and Rowe are both considered analogous art as they are both in the same field of aircraft design. It would have been obvious before the effective filing date of the application for one of ordinary skill in the art to modify the maneuver detection module of Batin as modified by Miller and Moura to detect climbs of Rowe in order to allocate required power to flight system.

In order to implement the power management system of Miller, it would have been obvious before the effective filing date of the application for one of ordinary skill in the art to modify the power management command module configured to allocate power between the power system and the one or more tail rotor motors to allocate power in response to the maneuver detection module detecting a high power climb as different phases of flight comprise different maneuvers requiring different power requirements.

Claim(s) 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Battin (US 20180319283 A1) in view of Miller (US 10633104 B2) as applied to claim 1 above, and further in view of Hiroi (JP 2020169021 A).

Regarding claim 13, Battin as modified by Miller teaches the electrically distributed yaw control system as recited in claim 1, the power management command module configured to allocate power from the generator and the one or more batteries to the one or more tail rotor motors (Miller, abstract, propulsion system is operated in discharge mode depending on flight phase of aircraft), except:
wherein the power management monitoring module further comprises a flight condition monitoring module configured to monitor a flight condition during flight including a crosswind, .

Hiroi teaches a flight condition monitoring module configured to monitor a flight condition during flight including a crosswind (Hiroi, ¶143, controller detects weather including crosswind), the power management command module configured to allocate power from the generator and the one or more batteries to the one or more tail rotor motors in response to the crosswind exceeding a crosswind threshold.
	Battin as modified by Miller and Hiroi are both considered analogous art as they are both in the same field of aircraft design. It would have been obvious before the effective filing date of the application for one of ordinary skill in the art to modify the invention of Battin as modified by Miller with the crosswind monitoring module of Hiroi in order to determine conditions for landing.

In order to implement the power management system of Miller, it would have been obvious before the effective filing date of the application for one of ordinary skill in the art to modify the power management command module configured to allocate power between the power system and the one or more tail rotor motors to allocate power in response to the crosswind exceeding a crosswind threshold in order to power the rotors for reducing the adverse yaw caused by a crosswind.

Claim(s) 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Battin (US 20180319283 A1) in view of Miller (US 10633104 B2) as applied to claim 1 above, and further in view of Ishii (US 20170158342 A1).
Regarding claim 14, Battin as modified by Miller teaches the electrically distributed yaw control system as recited in claim 1, wherein the power management command module is configured to allocate power from the generator and the one or more batteries to the one or more tail rotor motors (Miller, abstract, propulsion system is operated in electric charge or discharge mode depending on flight phase of aircraft), except:
wherein the power management monitoring module further comprises a power demand monitoring module to monitor a power demand of the one or more tail rotor motors, the power management command module configured to allocate power from the generator and the one or more batteries to the one or more tail rotor motors in response to the power demand of the one or more tail rotor motors exceeding a power demand threshold 

Ishii teaches an aircraft which monitors a power demand of the one or more tail rotor motors (Ishii, ¶ 55-58, computer monitors for rotor malfunctions including monitoring voltage to indicate the power used by the rotor) and allocate power to the one or more tail rotor motors in response to the power demand of the one or more tail rotor motors exceeding a power demand threshold (Ishii, ¶55-58, computer monitors for rotor malfunctions including monitoring voltage to measure power usage).
	Battin as modified by Miller and Ishii are both considered analogous art as they are both in the same field of aircraft design. It would have been obvious before the effective filing date of the application for one of ordinary skill in the art to modify the invention of Battin as modified by Miller with the power demand detection and allocation of Ishii in order to detect malfunctioning rotors and reallocate power for maintaining flight (Ishii, ¶20).

Claim(s) 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Battin (US 20180319283 A1) in view of Haldeman (US 20180346135 A1) and Miller (US 10633104 B2).

Regarding claim 15, Battin discloses a rotorcraft comprising:
a fuselage (Battin, figure 1 item 100, helicopter with fuselage);
a tailboom extending from the fuselage, the tailboom having an aft portion (Battin, figure 1, item 106, tailboom with an aft portion);
a power system including a generator (Battin, figure 204, fuel cell acts as generator) and one or more batteries (Battin, figure 2, item 208, battery); and
an electrically distributed yaw control system comprising:
a power distribution unit comprising:
one or more tail rotors each including a motor (Battin, figure 1, item 112 and ¶7, tail rotor is driven by an electrical motor)
a power management monitoring module (Battin, figure 2, item 206, power management unit); and
a power management command module configured to allocate power between the power system and the one or more tail rotor motors (Battin ¶12, power management unit is configured to allocate power to motors, including the tail rotor), except:
a shroud coupled to the aft portion of the tailboom and forming one or more ducts;
one or more tail rotors disposed in the one or more ducts;
wherein the power management monitoring module is configured to monitor one or more flight parameters of the rotorcraft; and
the power management command module configured to allocate power based on the one or more flight parameters of the rotorcraft.

Haldeman teaches a rotorcraft with a shroud coupled to the aft portion of the tailboom and forming one or more ducts (Haldeman, figure 2, item 110, shroud with ducts); one or more tail rotors disposed in the one or more ducts (Haldeman, figure 2, items 112a-i, rotors disposed in ducts).
	Battin and Haldeman are both considered analogous art as they are both in the same field of aircraft design. It would have been obvious before the effective filing date of the application for one of ordinary skill in the art to modify the tail rotor of Battin with the shroud with a tail rotor located in a duct of Haldeman in order to increase rotor efficiency.

Miller teaches a hybrid propulsion system for an aircraft including:
a power management monitoring module (Miller, figure 6 item 72, controller) configured to monitor one or more flight parameters of the aircraft (Miller, abstract and ¶28, flight parameters are monitored to determine phase of flight); and
a power management command module configured to allocate power between the power system and the one or more systems based on the one or more flight parameters of the aircraft (Miller, abstract, propulsion system is operated in electric charge or discharge mode depending on flight phase of aircraft).
	Battin as modified by Haldeman and Miller are both considered analogous art as they are both in the same field of aircraft design. It would have been obvious before the effective filing date of the application for one of ordinary skill in the art to modify the invention of Battin as modified by Haldeman with the method of monitoring flight parameters and allocating power based on monitored flight parameters of Miller in order to reduce engine power draw during certain operations (Miller, ¶3).

Claim(s) 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Battin (US 20180319283 A1) in view of Haldeman (US 20180346135 A1) and Miller (US 10633104 B2) as applied to claim 15 above, and further in view of Luyks (US 9248908 B1).

Regarding claim 16, Battin as modified by Haldeman and Miller teaches the rotorcraft as recited in claim 15 except:
wherein the power system further comprises one or more dedicated yaw control system batteries.

Luyks teaches a power system comprising one or more dedicated yaw control system batteries (Luyks, claim 6).
	Battin as modified by Haldeman and Miller and Luyks are both considered analogous art as they are both in the same field of aircraft design. It would have been obvious before the effective filing date of the application for one of ordinary skill in the art to modify the batteries of Battin as modified by Haldeman and Miller with the dedicated yaw control batteries of Kuyks in order to provide backup power for the tail rotor in the case of a main battery failure.

Claim(s) 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Battin (US 20180319283 A1) in view of Haldeman (US 20180346135 A1) and Miller (US 10633104 B2) as applied to claim 15 above, and further in view of Luyks (US 9248908 B1) and Kojori (US 20060042846 A1).

Regarding claim 17, Battin as modified by Haldeman and Miller teaches the rotorcraft as recited in claim 15 further comprising electrical aircraft equipment, except:
wherein, the power management monitoring module further comprises an emergency detection module to detect an emergency event including an engine loss event, the power management command module configured to allocate power from the one or more batteries to the electrical aircraft equipment in response to the emergency detection module detecting the engine loss event

Kojori teaches a vehicle power management system comprising an emergency detection module to detect an emergency event including an engine loss event (Kojori, ¶51, electrical energy management system detects when engine failure is imminent and takes mitigating action).
	Battin as modified by Haldeman and Miller and Kojori are both considered analogous art as they are both in the same field of aircraft design. It would have been obvious before the effective filing date of the application for one of ordinary skill in the art to modify the power management module of Battin as modified by Hademan and Miller with the emergency detection system of Kojori in order to take action to mitigate engine failure (Kojori, ¶51).

Luyks teaches a rotorcraft with a power management monitoring module comprising a power management command module configured to allocate power from the one or more batteries to the electrical aircraft equipment in response to the emergency detection module detecting the engine loss event (Luyks, ¶10, batteries provide backup in case of engine failure)
	Battin as modified by Haldeman, Miller, and Kojori and Luyks are both considered analogous art as they are both in the same field of aircraft design. It would have been obvious before the effective filing date of the application for one of ordinary skill in the art to modify the invention of Battin as modified by Haldeman, Miller, and Kojori with the backup batteries for powering the aircraft in case of engine failure of Luyks in order to safely land the plane should the engine fail (Luyks, ¶10).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Eglin (CA 2901233 A1) teaches a rotorcraft with a tail rotor and vertical stabilizers on the tail.
Groninga (US 10494095 B2) teaches a hybrid powered rotorcraft 
Parsons (US 10829239 B2) teaches a system for load shedding to increase power available in rotorcraft
Fenny (US 20170349276 A1) teaches a rotorcraft with a pluraility of tial rotrors and a controller for the matrix
Yamakawa (US 6053452 A) teaches a yaw control system which senses airspeed and main rotor torque
Strauss (US 9169027 B2) teaches a hybrid helicopter design including generator, battery, power distribution controller

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYAN ANDREW YANKEY whose telephone number is (571)272-9979. The examiner can normally be reached Monday-Thursday 8:30 - 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joshua Michener can be reached on (571) 272-1467. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RYAN ANDREW YANKEY/Examiner, Art Unit 3642                                                                                                                                                                                                        
/JOSHUA J MICHENER/Supervisory Patent Examiner, Art Unit 3642